Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




   GEORGE SCARPITTA

                Plaintiff,                                    Civil Action No. 18-1109 (ES)

                v.                                                       OPINION

   COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


SALAS, DISTRICT JUDGE

       Before the Court is an appeal filed by Plaintiff George Scarpitta seeking review of

Administrative Law Judge Scott Tirrell’s decision denying Plaintiff’s application for Disability

Insurance Benefits under Title II of the Social Security Act. For the reasons stated in the Court’s

accompanying Opinion,

       IT IS on this 11th day of December 2018,

       ORDERED that the Administrative Law Judge’s decision is AFFIRMED; and it is further

       ORDERED that the Clerk of the Court shall mark this matter CLOSED.



                                                            s/ Esther Salas
                                                            Esther Salas, U.S.D.J.




                                                1
